Case 2:21-po-02003-MEF Document7 Filed 05/18/21 Page 1 of 3 PagelD #: 8

AO 2451 (Rev. 11/16) Judgment in a Criminal Case tor a Petty Offense
Sheet |

UNITED STATES DISTRICT COURT

Western District of Arkansas

UNITED STATES OF AMERICA Judgment in a Criminal Case

ve (For a Petty Offense)

Case No. 2:21-POQ-02003-001

STEVEN B. FREY CiSi4 hic: ‘Name

Michael David Pierce
Defendant's Attorney
THE DEFENDANT:
[X] THE DEFENDANT pleaded [x] guilty [_Jnolo contendere to count(s) F5349826-WAT1 on May 13, 2021.
[] THE DEFENDANT was found guilty on count(s)

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

36 C.F.R. § 261.5(e) Causing and Failing to Maintain Control of a Fire that 11/14/2020 F5349826-WA11
is not a Prescribed Fire that Damages the National
Forest System

5

The defendant is sentenced as provided in pages 2 through 3 of this judgment.
CL] THE DEFENDANT was found not guilty on count(s)
[] Count(s) OC is [J are dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,

residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: unknown : May 13, 2021

Date of Jmpositianof Judgment
Defendant's Year of Birth: 1977 -
City and State of Defendant's Residence: Signature of Judge

Greenwood, Arkansas
The Honorable Mark E. Ford, U.S. Magistrate Judge
Name and Tithe of Judge
5(1g (2 (
US DISTRICT COURT

WESTERN DIST ARKANSAS
FILED

MAY 1 8 2021

Date

JAMIE GIANI, Clerk
Deputy Clerk
Case 2:21-po-02003-MEF Document 7 Filed 05/18/21 Page 2 of 3 PagelD #: 9

AO 2451 (Rev. 11/16) | Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties

Judgment — Page 2 of 3
DEFENDANT: STEVEN B. FREY
CASE NUMBER: 2:21-PO-02003-001
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment* Fine Restitution Processing Fee
TOTALS §$ 10.00 $ 0.00 $300.00 $1,656.68 $30.00
C1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will

be entered after such determination.
>] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
U.S. Forest Service 1,656.68

ASC-B&F-Collections Branch
101B Sun Avenue NE
Albuquerque, NM 87109

Re: Steven B. Frey, 21-XX-XXXXXXX-F

TOTALS $ $ 1,656.68
C1] Restitution amount ordered pursuant to plea agreement $ _

( The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(J The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
the interest requirement is waived for [fine XJ restitution.

CD the interest requirement for the () fine C1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
Case 2:21-po-02003-MEF Document 7 Filed 05/18/21 Page 3 of 3 PagelD #: 10

AO 245] (Rev. 11/16)Judgment in a Criminal Case for a Petty Offense

Sheet 4 — Schedule of Payments

Judgment — Page 3 of 3

DEFENDANT: STEVEN B. FREY
CASE NUMBER: — 2:21-PO-02003-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A &

BO
co

DO

EQ

FO

Lump sum payment of $ = 1,996.68 | __ is due immediately.

LI not later than ,or
0 inaccordancewith 0 Cc, OF D, 0 E,or CZ F below); or

Payment to begin immediately (may be combined with (IC, OOD,or (OF below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to
a term of supervision; or

Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. Al! criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

LC] The defendant shall pay the cost of prosecution.

C1 The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court

costs.
